Citation Nr: 1547814	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as schizophrenia).  

2.  Entitlement to service connection for diplopia (claimed as double vision due to a laceration of the left upper eyelid).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and from April 1977 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a January 2015 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is outstanding evidence pertinent to the pending appeals.  
Initially, the Board notes that there may be outstanding service personnel records (SPR) and service treatment records (STR).  In his January 2010 notice of disagreement, the Veteran stated that he received mental health evaluations and had disciplinary problems during service.  At his hearing, the Veteran testified that he got into a fight during a board because, due to his paranoia, he thought everyone was laughing at him.  He asserts that as a result he was given a Chapter 10 discharge.  The SPRs and STRs of record do not document any mental health evaluations or disciplinary problems.  However, the Veteran's DD Form 214 confirms he was discharged pursuant to Chapter 10.  Accordingly, the Board finds that there may be outstanding records that must be associated with the claims file.  

With regard to VA treatment records, the record indicates that the Veteran received in-patient psychiatric treatment at the Miami VA medical center from March 17, 2010 to April 7, 2010.  Treatment records for this period are not of record.  Accordingly, on remand, all outstanding VA treatment records, to include inpatient treatment records, as well as any updated treatment records must be obtained.

With regard to private treatment, the record indicates that the Veteran received private mental health treatment from Dr. Henry Storper, Dr. Graves, Dr. Alfonso of the Community Health of South Dade, Dr. Schapiro of the Dade Medical Associates Inc., and Community Health of South Florida (CHI).  To date, the aforementioned treatment records have not been requested or otherwise associated with the record.  As they may contain relevant evidence on remand, reasonable efforts must be made to obtain them.  

The Veteran was provided a VA eye examination in August 2010.  The examiner opined that the Veteran's intermittent diplopia was not related to his in-service eyelid laceration.  Rather, it was due to the normal resting posture of the Veteran's eyes and was likely something he was born with and that was slowly decompensating as he aged.  In his June 2015 Appellant's Brief, the Veteran's attorney asserted that the examiner's opinion was inadequate.  Specifically, he asserted that because the examiner did not provide a rationale for concluding that the Veteran's diplopia was due to the natural resting position of his eyes and did not explain why evidence of current muscle or nerve damage, rather than prior damage, was necessary to relate the Veteran's current diplopia to his in-service eyelid laceration, the examiner's rationale was inadequate to support his negative nexus opinion.  The Board agrees.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, on remand, an adequate addendum opinion addressing the etiology of the Veteran's diplopia must be obtained. 

To date the Veteran has not been provided a VA examination to determine the nature and etiology of his diagnosed acquired psychiatric disorders.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran and V. M., the Veteran's wife during his second period of service, assert that the Veteran began to change during his second period of service.  Specifically, he became withdrawn and paranoid.  Additionally, based on the nature of the Veteran's discharge, Dr. Kumar stated that it is more likely than not that the Veteran's schizoaffective disorder is related to service.  The Board notes that Dr. Kumar's opinion contains insufficient rationale to support her finding.  Accordingly, it is insufficient for adjudicating the claim.  However, Dr. Kumar's opinion, in combination with the lay evidence regarding in-service personality and behavior changes, meets the Mclendon standard.  Accordingly, on remand, the Veteran should be provided a VA examination to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of the appeal. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for the Veteran dated from December 2011 to present, as well as all outstanding in-patient treatment records to include those from March 10, 2010 to April 7, 2010.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain any outstanding SPRs and STRs, to include any records related to the Veteran's disciplinary problems or in-service mental health evaluations.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Dr. Henry Storper, Dr. Graver, Dr. Alfonso of the Community Health of South Dade, Dr. Schapiro of the Dade Medical Associates Inc., and Community Health of South Florida (CHI).  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  Obtain an addendum opinion from the VA examiner who authored the August 2010 VA eye examination report, or, if unavailable, another appropriate examiner.  In conjunction with providing the requested opinion, the examiner should review the claims file and a copy of this remand.  Additionally, if the reviewing examiner determines that an additional examination of the Veteran is necessary to render the requested opinion, an examination should be scheduled. 

a.  State whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current eye disability, diagnosed as intermittent diplopia due to resting posture of the eyes, is due to a congenital condition (i.e. something the Veteran was born with), state whether it is a congenital defect or congenital disease.

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).

b.  If the Veteran's eye disability, diagnosed as intermittent diplopia due to resting posture of the eyes, is a congenital "defect," was it at least as likely as not (a 50 percent or greater probability) subjected to a superimposed disease or injury during or related to active service, to include the Veteran's in-service eyelid laceration.

c.  If the Veteran's eye disability, diagnosed as intermittent diplopia due to resting posture of the eyes, is a congenital "disease,"  then the examiner is asked to provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the congenital disease of the eye pre-existed service.  If it pre-existed service as a congenital disease, did it worsen in service, and if so was it clearly and unmistakably not aggravated by service?  In other words, was any increase, clearly and unmistakably due to the natural progression of the disease.

d.  If the Veteran's eye disability is a congenital disease, but it did not pre-exist service, or was not aggravated by service, or if it is not a congenital disease, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's eye disability began in service, was caused by service, or is otherwise related to service, to include as due to the Veteran's in-service eyelid laceration.

The examiner must provide complete rationales for all opinions and conclusions reached.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should be conducted.  With respect to each acquired psychiatric disorder present during the period of this claim (i.e., bipolar disorder, schizophrenia, schizoaffective disorder, depression) the examiner should opine whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder began in service, was caused by service, is otherwise related to service or, in the case of psychosis, was manifested within one year of discharge.

In providing this opinion, the examiner should review and discuss the pertinent evidence to include lay evidence suggesting possible manifestations of psychiatric symptoms during service, including paranoia, as well as the June 2015 Mental Capacity Assessment by Dr. Kumar.

A complete rationale must be provided for any opinion offered

6.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

